DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 10, 12-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al US 2016/0189642. 
Regarding claim 1, the method thereof is met by Shin as applied to claim 10. 
Regarding claim 4, Shin discloses the display control method according to claim 1. Furthermore, Shin discloses wherein creating the correspondence table between the proportions of the numbers of by operation of having the table described in [0118], the table will have to be created in the following manner): determining a common voltage output value corresponding to the current optimum common voltage value according to a plurality of different preset intervals of common voltage output values, and the determined current optimum common voltage value (by operation of having the table described in [0118], the table will have to be created in the following manner); and creating the correspondence table between the proportions of the numbers of sub-pixels in the respective colors at nonzero grayscales, and the optimum common voltage value according to the determined common voltage output value (by operation of having the table described in [0118], the table will have to be created in the following manner).
Regarding claim 5, the method thereof is met by Shin as applied to claim 12. 
Regarding claim 6, the method thereof is met by Shin as applied to claim 13. 
Regarding claim 9, the method thereof is met by Shin as applied to claim 14.
Regarding claim 10, Shin in Figs. 1 and 8 discloses a display control apparatus, comprising: 
a receiving circuit (200, [0057], Fig. 1) configured to receive data (RGB, [0057]) of a frame of image to be displayed (See “frames,” [0057] and [0061]); 
a proportion determining circuit (400 and 610, Figs. 1 and 8, this corresponds to common voltage compensator and data driver in Fig. 1) configured to determine, for each color in a plurality of colors,  a proportion of a number of sub-pixels in each color (corresponding to image date RGB, this corresponds to sub pixels of red, green, and blue) at nonzero grayscales (as this corresponds to D1-Dn, See [0061]) versus a number in the plurality of colors at nonzero grayscales in the frame of image to be displayed (See [0061]),  according to the data of the frame of image to be displayed (Id.);
 a voltage value determining circuit (620, 630, and 640  in Fig. 8 corresponding to the common voltage compensator in Fig. 1) configured to determine a target common voltage value (Vcom-C) according to determined proportions (Vcom-C, See [0115]-[0116] and [0127]); and 
a driving circuit (640 in Fig. 8 corresponding to common voltage compensator in Fig. 1) configured to output the target common voltage value (Vcom-C) to a common electrode (CE, [0064]) to display the image (displayed by 100 in Fig. 1); 
a correspondence table pre-creating circuit  (“lookup table,” [0118]) configured to pre-create a correspondence table between the proportions and an optimum common voltage value  (“lookup table,” [0118], by storing the lookup table in a previous time t-1 and a current time t, the correspondence table is pre created in respect to the time t): 
a storing circuit (“lookup table,” [0118]) configured to store the pre-created correspondence table (“lookup table,” [0118]);
wherein the voltage value determining circuit  (620, 630, and 640  in Fig. 8 corresponding to the common voltage compensator in Fig. 1)  is configured to determine the target common voltage value (VC, [0116]) according to the determined proportions (See [0118]), and the pre-created correspondence table (“lookup table,” [0118])   between the proportions and the optimum common voltage value (H1, See [0117]-[0118]);


and wherein the correspondence table pre-creating circuit (“lookup table,” [0118]) is configured to: 
determine a current optimum common voltage value                         
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    1
                                
                            
                        
                     corresponding to the proportions of an equation of                         
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    
                                        
                                            λ
                                        
                                        
                                            m
                                        
                                    
                                
                            
                             
                        
                    wherein M represents a total number of colors, m represents an integer greater than or equal to 1, and less than or equal to                         
                            
                                
                                    λ
                                
                                
                                    m
                                
                            
                        
                    represents a proportion of a number of sub-pixels in one of the colors at nonzero grayscales,                         
                            
                                
                                    λ
                                
                                
                                    m
                                
                            
                             
                        
                    is less than 1, and                         
                            
                                
                                    V
                                
                                
                                    m
                                
                            
                        
                    represents an ideal common voltage value corresponding to the sub-pixels in the each color (the target common voltage Vcom-C of Shin,  See [0063], [0116], will be determined in an equation of                          
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    1
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    
                                        
                                            λ
                                        
                                        
                                            m
                                        
                                    
                                
                            
                             
                        
                     for example, the claim encompasses the case of n=2 and lambdam=.5, meaning Vcom1=Vm, thus the target common voltage equals  the ideal common voltage value corresponding to pixels in one of the colors. Since the current optimum common voltage Vcom-C in Shin corresponds to an ideal common voltage value corresponding to the sub-pixels in the one of the colors, Shin meets the claim ) and create the correspondence table between the proportions and the optimum common voltage value according to the determined current optimum common voltage value (by operation of having the table described in [0118], the table will have to be created in the following manner). 
Regarding claim 12, Shin discloses the display control apparatus according to claim 10. Furthermore, Shin discloses wherein the display control apparatus further comprises: 
an obtaining circuit (common voltage generator, Fig. 1) configured to determine ideal common voltage values (Vcom, See [0063], during a plurality of time periods a plurality of Vcom corresponding to these time periods is generated), corresponding to the sub-pixels in the plurality of colors  (as this corresponds to sub-pixels of red green, and/or blue); and 
620, 630, and 640  in Fig. 8 corresponding to the common voltage compensator in Fig. 1) is configured to determine the target common voltage value (Vcom-C, See [0063], [0116]) according to the determined ideal common voltage values (Vcom)  and the determined proportions (See [0127]). 
Regarding claim 13, Shin discloses the display control apparatus according to claim 12. Furthermore, Shin discloses, wherein the voltage value determining circuit  (620, 630, and 640  in Fig. 8 corresponding to the common voltage compensator in Fig. 1)   is configured to determine the target common voltage value                         
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    2
                                
                            
                        
                     in an equation of                          
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    2
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            k
                                        
                                    
                                    *
                                    
                                        
                                            λ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                             
                        
                    wherein K represents a total number of the plurality of colors, k represents an integer greater than or equal to 1, and less than or equal to K,                         
                            
                                
                                    λ
                                
                                
                                    k
                                
                            
                        
                    represents the proportion of the number of sub-pixels in the each at nonzero grayscales versus the number of sub pixels in the plurality of colors at non zero grayscales , and                         
                            
                                
                                    V
                                
                                
                                    k
                                
                            
                        
                    represents an ideal common voltage value corresponding to the sub-pixels in each color (the target common voltage Vcom-C of Shin,  See [0063], [0116], will be determined in an equation of                          
                            ,
                             
                            
                                
                                    V
                                
                                
                                    c
                                    o
                                    m
                                    2
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            k
                                        
                                    
                                    *
                                    
                                        
                                            λ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , for example, the claim encompasses the case of k=1 and lambdak=1, meaning Vcom2=Vk, thus the target common voltage equals  the ideal common voltage value corresponding to pixels in one of the colors. Since the target common voltage Vcom-C in Shin corresponds to an ideal common voltage value corresponding to the sub-pixels in the one of the colors, Shin meets the claim). 
Regarding claim 14, Shin discloses the display control apparatus according to claim 10. Furthermore, Shin discloses wherein the data of the frame of image to be displayed (See “frames,” [0057] and [0061]) are data of an (a+1)-th frame of image (See “frames,” [0057] and [0061], corresponding to a frame of a=2), wherein a is a positive integer (a=2); and 
the display control apparatus further comprises: 
400, Fig. 1) configured to determine a difference between the data of the frame of image to be displayed (a difference in time in order to operably invert the polarity of the data signal, See [0060]-[0061]) and data of the a-th frame of image (See [0060]-[0061]); and 
the proportion determining circuit (400 and 610, Figs. 1 and 8, this corresponds to common voltage compensator and data driver in Fig. 1)  is configured to determine for each color the proportions of the numbers of sub-pixels in each color (corresponding to the determined gray scale voltages, See [0061]) at nonzero grayscales (corresponding to the determined gray scale voltages, See [0061]), versus the number of subpixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed  (corresponding to the determined gray scale voltages, See [0061]), according to the data of the frame of image to be displayed  (corresponding to the determined gray scale voltages, See [0061]), upon determining that the difference between the data of the frame of image to be displayed (a difference in time in order to operably invert the polarity of the data signal, See [0060]-[0061]), and the data of the a-th frame of image does not lie in a preset difference range (a difference in time in order to operably invert the polarity of the data signal, See [0060]-[0061]). 
Regarding claim 15, the display device thereof is met by Shin as applied to claim 10. 
Regarding claim 17, the display device thereof is met by Shin as applied to claim 12. 
Regarding claim 18, the display device thereof is met by Shin as applied to claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ding et al US 2016/0300544. 
Regarding claim 7, Shin discloses the display control method according to claim 3. Furthermore, Shin discloses wherein determining the ideal common voltage values corresponding to the sub-pixels in the respective colors comprises: 
controlling, for sub-pixels in each color, a liquid crystal display panel to display according to a preset grayscale and an initial common voltage value. Shin does not explicitly disclose:
determining an image flicker value of the liquid crystal display panel;
determining whether the image flicker value satisfies a minimum flicker threshold; and 

 or in response to determining that the image flicker value does not satisfy the minimum flicker threshold, adjusting the initial common voltage value, and controlling the liquid crystal display panel again to display according to the preset grayscale corresponding to the color, and the adjusted initial common voltage value, determining an image flicker value of the liquid crystal display panel again until it is determined that the determined image flicker value satisfies the minimum flicker threshold, and determining the adjusted initial common voltage value as an ideal common voltage value corresponding to the sub-pixels in the color. 
However, Ding teaches determining an image flicker value of the liquid crystal display panel (at S1 in Fig. 2, See [0076]-[0078]);
determining whether the image flicker value satisfies a minimum flicker threshold (“first value,” See [0085], corresponding to S101 in Fig. 2 and S3 in Fig. 2); and 
determining the initial common voltage value (range of common voltage at S2-S3 in Fig. 2) as an ideal common voltage value (at S4 in Fig. 2) corresponding to the sub-pixels in the color (at S4 in Fig. 2, See [0076]-[0078]), upon determining that the image flicker value satisfies the minimum flicker threshold (upon S3 in Fig. 2). This is taught in order to reduce flicker non-uniformity (See [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method taught in Shin  with the steps taught in Ding. The motivation would be to reduce flicker non-uniformity. 
 Regarding claim 8, Shin and Ding teach the display control method according to claim 7. Shin does not explicitly disclose: wherein the display control method further comprises: determining the minimum flicker threshold by: selecting a preset number of liquid crystal display panels; debugging 
However, Ding teaches wherein the display control method further comprises: determining the minimum flicker threshold by: selecting a preset number of liquid crystal display panels (corresponding to sampling points at S1 in Fig. 6); debugging respective selected liquid crystal display panels (by fitting an expression in S2 of Fig. 6), and determining debug common voltage values corresponding to smallest image flicker values of the respective selected liquid crystal display panels (a minima of the expressions, See Fig. 5); and determining the minimum flicker threshold according to the determined debug common voltage values corresponding to the respective selected liquid crystal display panels (by determining a Pi, See [0111]-[0113]) . This is taught in order to reduce flicker non-uniformity (See [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method taught in Shin  with the steps taught in Ding. The motivation would be to reduce flicker non-uniformity.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
Regarding claim 19, Shin teaches a computer readable storage medium, wherein computer readable program codes are stored on the computer readable storage medium, and the computer readable program codes are configured to enable a processor to perform operations of claim 1 (See rejection to claim 1), when the computer readable program codes run on the processor. Shin does not disclose wherein computer readable program codes are stored on the computer readable storage medium, and the computer readable program codes are configured to enable a processor to perform operations, when the computer readable program codes run on the processor. However, it is widely 
Regarding claim 20, Shin teaches a computer device, comprising a memory and at least one processor, wherein computer readable program codes are stored on the memory, and the at least one processor is configured to execute the computer readable program codes to perform operations of claim 1 (See rejection to claim 1). Shin does not disclose a memory and at least one processor, wherein computer readable program codes are stored on the memory, and the at least one processor is configured to execute the computer readable program codes to perform operations. However, it is widely known and would have been obvious to one having ordinary skill in the art before the effective filing date to have a memory and at least one processor, wherein computer readable program codes are stored on the memory, and the at least one processor is configured to execute the computer readable program codes to perform operations in order to for the process to performed by a computer.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 
Applicant first argues “ Shin is silent about the feature of “determining, for each color in a plurality of colors, a proportion of a number of sub-pixels in the each color at nonzero grayscales versus a number of sub-pixels in the plurality of colors at nonzero grayscales in the frame of image to be displayed, according to the data of the frame of image to be displayed’ as required by claim 1 of the present application.” This is disagreed to. Shin in Figs. 1 and 8 discloses a proportion determining circuit, 400 and 610, (See Figs. 1 and 8, note that this will correspond to the common voltage compensator and the data driver in Fig. 1). This circuit performs the action of determining  for each color in a plurality of colors (a plurality of colors corresponding to RGB),  a proportion of a number of sub-pixels in each color (corresponding to image date RGB, this corresponds to proportions of sub pixels of red, green, and blue, corresponding to a pattern See Fig. 6 and [0112]-[0114]) at nonzero grayscales corresponding to D1-Dn (See [0061]) versus a number in the plurality of colors at nonzero grayscales in the frame of image to be displayed (See [0061]),  according to the data of the frame of image to be displayed (Id.).
Applicant then argues “Shin is silent about the feature of “determining a target common voltage value according to determined proportions for the plurality of colors and a pre-created correspondence table between the proportions and an optimum common voltage value” as required by claim.” This is wrong. Shin in Figs. 1 and 8 discloses voltage value determining circuit  (620, 630, and 640  in Fig. 8 corresponding to the common voltage compensator in Fig. 1). This circuit performs the action of determining  the target common voltage value (VC, [0116]) according to the determined proportions (See [0118], corresponding to a magnitude and/or pattern), and the pre-created correspondence table (See “lookup table,” [0118])   between the proportions and the optimum common voltage value, H1 (See [0117]-[0118]).
Applicant then argues “Shin is silent about determining ideal common voltage values (which are different from the target common voltage values) corresponding to the sub-pixels in the plurality of colors, since in Shin there is only one common voltage value (i.e., the target common voltage value obtained by compensating the common voltage Vcom using the compensating voltage Vc.” This is wrong. The ideal common voltage values is cited as Vcom and the target common voltage value is sited as Vcom-C (See [0064] of Shin describing the difference between Vcom and Vcom-C). 
“Shin is silent about the feature of “wherein the correspondence table is precreated by: determining ideal common voltage values corresponding to the sub-pixels in the plurality of colors; determining a current optimum common voltage value Vcoml corresponding to the proportions in an equation of… “ This is finally wrong. Shin discloses a correspondence table pre-creating circuit  (See “lookup table,” [0118]) configured to pre-create a correspondence table between the proportions and an optimum common voltage value  (See “lookup table,” [0118]).  Note that by storing the lookup table, the lookup table will be stored in a previous time t-1 and a current time t, and the correspondence table is thus pre created in respect to the time t. Note that lamdam can still be equal to according to the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am- 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621 


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621